Exhibit (n) - Accountant's Consent CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Pre-Effective Amendment to the Registration Statement on Form N-2 of Dividend and Income Fund and to the use of our report dated February 20, 2015 on the financial statements and financial highlights of Dividend and Income Fund. Such financial statements, financial highlights and report of independent registered public accounting firm appear in the 2014 Annual Report to Shareholders and are incorporated by reference in the Registration Statement and Prospectus. Philadelphia, Pennsylvania May 22, 2015
